              Case 6:20-bk-02684-LVV      Doc 19     Filed 05/14/20     Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In re:                                        Case No. 20-02684

DM WORLD TRANSPORTATION, LLC                  Chapter 11

                       Debtor.



    OBJECTION OF BMO HARRIS BANK N.A. TO DEBTOR’S EMERGENCY
  MOTION FOR INTERIM ORDER (I) AUTHORIZING THE DEBTOR TO SELL
ACCOUNTS RECEIVABLE UNDER A FACTOR PROGRAM WITH RTS FINANCIAL
   SERVICE, INC. PURSUANT TO 11 U.S.C. §§ 363(B) AND (F); (II) GRANTING
 SECURITY INTEREST PURSUANT TO 11 U.S.C. §§ 364(C), 364(D)(1), 364(E), AND
        507; (III) AUTHORIZING USE OF CASH COLLATERAL; AND
                    (IV) SCHEDULING A FINAL HEARING

         BMO Harris Bank N.A. (“BMO”), by and through its undersigned counsel, respectfully

objects (this “Objection”) to the Emergency Motion for Interim Order (I) Authorizing the Debtor

to Sell Accounts Receivable Under a Factor Program with RTS Financial Service, Inc. Pursuant

to 11 U.S.C. §§ 363(b) and (f); (II) Granting Security Interest Pursuant to 11 U.S.C. §§ 364(c),

364(d)(1), 364(e), and 507; (III) Authorizing Use of Cash Collateral; and (IV) Scheduling a

Final Hearing (the “Factor Agreement Motion”) [Doc. No. 8] of DM World Transportation,

LLC (the “Debtor”) to the extent the Factor Agreement Motion seeks to improperly prime

BMO’s first priority security interest in certain Equipment (as defined herein) for want of the

Debtor providing or otherwise establishing adequate protection as required under 11 U.S.C.

§ 364(d)(1)(B). In support of this Objection, BMO respectfully states as follows:

         1.     The Debtor and BMO are parties to that certain Loan and Security Agreement (as

modified and amended, the “Loan Agreement”) dated November 16, 2017, which sets forth the

terms and conditions under which BMO would lend funds to the Debtor for the purchase of
            Case 6:20-bk-02684-LVV          Doc 19     Filed 05/14/20     Page 2 of 4




certain equipment, including, but not limited to, thirty dry vans as identified in Schedule A to the

Loan Agreement (the “Equipment”). A true and correct copy of the Loan Agreement is attached

hereto as Exhibit A.

       2.      Pursuant to the Loan Agreement, Debtor granted to BMO a first priority security

interest in the Equipment to secure, among other things, the Debtor’s payment and performance

obligations to BMO under the Loan Agreement or any other agreement. See Ex. A § 2.1.

BMO’s first priority security interest in the Equipment is evidenced on the Certificates of Title.

       3.      Pursuant to the Loan Agreement, the Debtor is required to make monthly loan

payments of $14,735.78. The Debtors defaulted under the Loan Agreement and thereafter

entered into that certain Forbearance Agreement dated September 23, 2019, a copy of which is

attached hereto as Exhibit B (the “Forbearance Agreement” and together with the Loan

Agreement, collectively the “Loan Documents”).

       4.      The Debtor defaulted under Loan Documents for failure to make the requisite

payments in January 2020 and February 2020. Accordingly, on February 10, 2020, BMO sent

the Debtor written Notices of Default and Acceleration (collectively the “Default Letters”),

providing notice of the Debtor’s default under the Loan Documents and the acceleration of the

Debtor’s obligations thereunder. True and correct copies of the Default Letters are attached

hereto as Exhibit C.

       5.      Since issuing the Default Letters, the Debtor failed to make additional payments

to BMO in March, April, and May 2020 (through the filing date of this case).

       6.      On May 12, 2020 (the “Petition Date”), the Debtor filed the instant bankruptcy

case and, on May 13, 2020, the Debtor filed the Factor Agreement Motion.
             Case 6:20-bk-02684-LVV         Doc 19      Filed 05/14/20      Page 3 of 4




       7.      Pursuant to the Factor Agreement Motion, the Debtor requests this Court to,

among other things:

       [a]uthorize the Debtor to obtain such post-petition financing and incur post-
       petition indebtedness, which financing and indebtedness due and owing by the
       Debtor to the Factor shall: (i) pursuant to § 364(c)(1) of the Bankruptcy Code,
       have priority (except as to agreed carve-out for U.S. Trustee fees) over any and all
       administrative expenses; and (ii) pursuant to § 364(d)(1) of the Bankruptcy Code,
       be secured by a first priority lien in the Debtor’s accounts receivable, contract
       rights, general intangibles, property and proceeds of any kind, created or arising
       on or after the Petition Date.

       Factor Agreement Motion at 7.

       8.      The Debtor cites § 364(d)(1) as the statutory basis for this extraordinary relief.

However, the Debtor fails to explain how it has met the requirements of this provision.

       9.      Section 364(d)(1) provides that:

The court, after notice and a hearing, may authorize the obtaining of credit or the incurring of
debt secured by a senior or equal lien on property of the estate that is subject to a lien only if—

       (A)     the trustee is unable to obtain such credit otherwise; and

       (B)     there is adequate protection of the interest of the holder of the lien on the property
               of the estate on which such senior or equal lien is proposed to be granted.

§ 364(d)(1) (emphasis supplied).

       10.      The debtor has the burden of proving that the requirements of 11 U.S.C. § 364(d)

have been met. In re Westport Holdings Tampa, Ltd. P’ship, 607 B.R. 715, 729 (M.D. Fla.

2019); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 630 (Bankr. S.D.N.Y. 1992). Here, the

Debtor has made no attempt to establish how BMO or any other similarly situated creditor is

adequately protected. As such, the relief requested by the Factor Agreement Motion, to the

extent it seeks to prime BMO’s interest in the Equipment, should be denied.

       WHEREFORE, BMO respectfully requests that the Court:                   (i) deny the Factor

Agreement Motion to the extent it seeks to improperly prime BMO’s senior priority security
            Case 6:20-bk-02684-LVV          Doc 19     Filed 05/14/20   Page 4 of 4




interest in the Equipment in contravention to the requirements of section 364(d)(1)(B); and

(ii) granting such additional relief to BMO as is appropriate.

Dated: May 14, 2020                                   REED SMITH LLP


                                                             /s/ Alexis A. Leventhal __________
                                                             Alexis A. Leventhal
                                                             Florida Bar No. 108064
                                                             225 Fifth Avenue
                                                             Pittsburgh, PA 15218
                                                             Phone: 412-288-3834
                                                             Fax: 412-288-3063
                                                             Email: aleventhal@reedsmith.com

                                                             Counsel for BMO Harris Bank N.A.
